Case 20-41308          Doc 126    Filed 03/13/20 Entered 03/13/20 10:05:37             Main Document
                                              Pg 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

     In re:                                        )   Chapter 11
                                                   )
     FORESIGHT ENERGY LP, et al.,                  )   Case No. 20-41308-659
                                                   )
                           Debtors.                )   Jointly Administered
                                                   )
                                                   )   Related Docket No.: 35

           ORDER (A) SCHEDULING EXPEDITED HEARINGS ON CERTAIN
        FIRST DAY MOTIONS AND APPLICATIONS, (B) APPROVING THE FORM
      AND MANNER OF NOTICE THEREOF, AND (C) GRANTING RELATED RELIEF

              Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to section 105 of the Bankruptcy Code and Local

 Bankruptcy Rule 9013-2(A), (a) scheduling expedited hearings for consideration of the Debtors’

 First Day Motions, (b) approving the form and manner of notice thereof, and (c) granting related

 relief, all as more fully described in the Motion; and it appearing that this Court has jurisdiction to

 consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local

 Rules of the United States District Court for the Eastern District of Missouri; and it appearing that

 venue of the Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28

 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28

 U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion has been given

 and that no other or further notice is necessary; and a hearing having been held to consider the

 relief requested in the Motion; and upon consideration of the First Day Declarations; and upon the




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in
       the Motion.
Case 20-41308         Doc 126     Filed 03/13/20 Entered 03/13/20 10:05:37               Main Document
                                              Pg 2 of 4


 record of the hearing and all of the proceedings had before the Court; and the Court having found

 and determined that the relief sought in the Motion is in the best interests of the Debtors, their

 estates, their creditors and all other parties in interest; and that the legal and factual bases set forth

 in the Motion establish just cause for the relief granted herein; and after due deliberation and

 sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED to the extent set forth herein.

                 2.      The Court will hold a hearing on March 11, 2020, at 10:00 a.m.

 (prevailing Central time) (the “First Day Hearing”), to hear and consider the First Day Motions

 at Courtroom 7 North of the United States Bankruptcy Court for the Eastern District of Missouri,

 Easter Division, 111 S. 10th Street, St. Louis, Missouri 63102. The objection deadline for the

 Motion shall be March 11, 2020, at 10:00 a.m. (prevailing Central time).

                 3.      The notice requirements of Rule 9006(d) of the Bankruptcy Rules and any

 applicable Local Bankruptcy Rules are waived for the Motion and the First Day Motions.

                 4.      Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                 5.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Order shall be immediately effective upon its entry.

                 6.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.




                                                     2
Case 20-41308        Doc 126    Filed 03/13/20 Entered 03/13/20 10:05:37             Main Document
                                            Pg 3 of 4


                7.      No later than 2 business days after the date of this Order, the Debtors shall

 serve on the Notice Parties (a) a copy of this Order and shall file a certificate of service no later

 than 24 hours after service.

                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh




                                                  3
Case 20-41308     Doc 126    Filed 03/13/20 Entered 03/13/20 10:05:37   Main Document
                                         Pg 4 of 4


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
